Citation Nr: 1010940	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  00-14 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of 
injuries to the right upper extremity.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to December 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on December 28, 
2005, which vacated a June 2005 Board decision and remanded 
the case for additional development. The issue initially 
arose from an April 2000 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA). The case was remanded for additional 
development in September 2006 and August 2008.

Most recently, in April 2009, the Board denied the Veteran's 
claim for service connection for residuals of injuries to the 
right upper extremity.  The Veteran appealed the decision to 
the United States Court of Appeals for Veterans Claim 
(Court).  In December 2009, the Court granted a Joint Motion 
to vacate the April 2009 decision and to remand the matter 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the December 2009 Joint Motion, the parties agreed that in 
the April 2009 decision, the Board failed to give adequate 
reasons and bases to support its decision.  Specifically the 
parties agreed that the Board failed to adequately explain 
why it found the November 2008 VA examination most persuasive 
in determining that the right upper extremity disability was 
unrelated to his period of service.  In this regard, the 
parties agreed that the Board did not sufficiently explain 
its rationale for rejecting the favorable evidence of the 
record, particularly in light of the VA examiner's (November 
2008 examination) failure to discuss this evidence.

Received in March 2010 was additional medical evidence 
(including some duplicates) submitted by the Veteran's 
attorney, without a waiver of consideration of this evidence 
by the RO.  This evidence must be reviewed by the RO, and a 
supplemental statement of the case issued, prior to the file 
being returned to the Board for our review.

The Board is aware that the Veteran received treatment for 
possible fracture of the right hand after falling from a 
truck in May 1963.  However, objectively, there was no pain 
and a full range of motion.  There was no confirmation of a 
fracture by x-ray.  In July 1963, he received treatment for 
right forearm contusion sustained in a motor vehicle 
accident.  In February 1964, he received treatment for right 
elbow contusion.  In an October 1964 report prior to 
separation, he noted a history of arthritis; but, denied any 
history of a painful or "trick" shoulder or elbow.  The 
examiner reported there were no significant abnormalities.  
The October 1964 separation examination contained no 
significant findings relative to right upper extremity 
disability; clinical evaluation of the upper extremities was 
unremarkable.  

The post-service evidence of record shows the Veteran 
sustained injuries in a September 1989 motor vehicle 
accident, including an injury to the right wrist.  An X-ray 
film of the right wrist revealed no evidence of a fracture.  
An April 1990 private medical statement noted diagnoses 
including a right wrist sprain sustained as a result of an 
automobile accident.  A May 1990 private medical report from 
L.H.S., M.D., noted X-rays of the right wrist revealed no 
evidence of fracture.  It was noted a bullet had been removed 
from the Veteran's neck in November 1989.

In correspondence dated in May 1990, the Veteran reported 
that he had been shot five times in the back in 1977 and that 
a bullet lodged near the cervical spine was not removed due 
to fear of greater harm.  He stated that the September 1989 
motor vehicle accident had caused the bullet to move 
resulting in excruciating pain.

Private medical records include a May 1993 X-ray examination 
report of the right shoulder and elbow.  It was noted there 
were no demonstrated bony abnormalities. The examiner's 
impression was of a normal study.

A June 1993 statement from D.L., M.D., noted the Veteran 
reported a history of having jammed his elbow into the 
dashboard of an automobile in 1961, having a hip fracture of 
the right elbow, a laceration above the elbow, and a right 
shoulder injury in 1962 when he fell off a truck, and having 
injured his shoulder in a fall in 1963.  Physical examination 
revealed tenderness over the right acromioclavicular joint, 
an inability to elevate the arms over 40 degrees, two well- 
healed scars above the elbow, some tenderness over the elbow, 
bursitis over the medial epicondyle, right frozen shoulder, 
and possible arthritis and epicondylitis of the right elbow. 
It was noted, however, that X-rays were normal.  The 
physician concluded that the Veteran's current symptoms 
appeared to stem from the previous injuries.
Private treatment records include X-ray examination reports 
from the Metrohealth Medical Center of the Veteran's right 
forearm, elbow, hand, and wrist dated May 11, 2000.  The 
findings revealed a healed radial head fracture, a small chip 
fracture of the elbow, and an old fracture remote to previous 
trauma to the base of the right fifth metacarpal.  

In August 2000, the Veteran received treatment in a private 
facility for complaints of right upper extremity pain and 
weakness.  The assessment was some degenerative changes in 
his arthritis, most likely secondary to his remote trauma.  
He also had some mild carpal tunnel syndrome in his right 
hand.  The examiner was unable to determine if a fracture 
occurred in 1963 or within the past year.

In a May 2001 private treatment record, the physician opined 
that it was as likely as not the 1963 accident caused the old 
fractures and pain in the arm which currently continue.  
October 2001 VA x-ray report showed early stage of mild 
degenerative arthritis of the right hand.  A January 2003 VA 
x-ray report showed a normal right elbow.  A November 2004 x-
ray report showed a normal right hand without change since 
January 2003.  A December 2004 x-ray report showed mild 
degenerative change in the glenohumeral joint of the right 
shoulder.

On VA examination in December 2004, the Veteran gave a 
history of three separate injuries to his right upper 
extremity while he was in service.  The examiner noted the 
Veteran was an extremity poor historian and that it was 
extraordinarily difficult to obtain information regarding his 
symptoms.  In the first injury, the Veteran reported that he 
had fallen off a bunker and rolled down a hill injuring his 
right shoulder.  He stated the right arm was adducted and a 
diagnosis of bruises was provided.  The second injury 
occurred when he fell off of a truck injuring the right hand.  
He stated that X-rays were not taken, but that he was given 
pain medicine and a soft bandage.  He reported that later he 
was told that X-rays revealed an old fracture.  The third 
injury was to his right elbow, which happened in an 
automobile accident.  He stated that his arm was cut and that 
he sustained a fracture.  He reported that X-rays at that 
time showed a broken bone, but that he was not casted.

The Veteran complained that for the past 40 years, he had 
progressively worsening right upper extremity pain.  When 
pressed, he indicated that his hand bothered him more than 
his arm.  He reported receiving occasional physical therapy 
for his hand and arm, but was not specific as to when or 
where.  He also stated that he had been an inpatient for 
three months in a pain clinic for his back and hand.  Present 
treatment included a TENS unit, medicine, and pain management 
classes.  His current complaints were constant pain in the 
entire arm, mainly in the deltoid of the shoulder, and pain 
in his elbow on exertion.  He also complained of tingling and 
numbness in all of his digits.  He reported that he had seen 
several orthopedic surgeons, but this was not confirmed in 
the records.  The examiner reviewed the Veteran's medical 
history inservice noting that in May 1963 he fell off a truck 
and injured his right hand.  He had a laceration and some 
swelling over the third and fourth metacarpals.  In July 
1963, he was involved in an automobile accident and had a 
contusion of the right forearm.  He also was seen in 1964 
after falling on his right elbow.  He had some pain and the 
clinical impression was contusion.

Examination of the bilateral upper extremities revealed no 
evidence of atrophy of the shoulders, proximal upper arms, 
forearms or hands.  Radiographs of the right humerus and 
shoulder revealed no evidence of degenerative arthritis or 
rotator cuff arthropathy.  Radiographs of the elbow were 
essentially normal and there actually was not much evidence 
of his old radial head fracture.  Radiographs of the hand 
revealed radiocarpal arthritis as well as some sclerosis of 
his metacarpal joints, but no evidence of traumatic injury, 
including fracture, although it was questionable whether he 
had a boxer's fracture of the right fifth metacarpal or not.

The examiner noted that the Veteran's history was very 
inconsistent and his examination was somewhat hysterical.  
The records about his injuries did not correspond well with 
his account of what happened nor did they support the extent 
of the symptoms that he experienced.  Although he may have 
some component of impingement or rotator cuff tendonitis of 
the right shoulder, it was less likely than not that this was 
related to any of those prior injuries.  The examiner could 
not find any evidence in the chart that would support the 
kind of pain that the Veteran reported in his elbow. The 
objective examination did not support residual arthritis or 
malfunction secondary to what sounded like a reported 
nondisplaced radial head fracture.  Additionally, there was 
no obvious dysfunction in the hand secondary to a history of 
possible metacarpal injury, which was not even evident on 
radiograph.  The examiner concluded that it was not likely 
that the Veteran's multiple upper extremity symptoms were 
related to his three ill-defined reports of injury. 

Private treatment records from July to September 2005 
document treatment for complaints of pain in the Veteran's 
right hand and arm.  A March 2008 VA x-ray report showed mild 
degenerative change in the right elbow joint, without acute 
abnormality, fracture, dislocation or tumor.

In a November 2008 VA examination, the diagnosis was cervical 
stenosis causing right upper extremity shoulder, hand, wrist 
and elbow pain.  The examiner concluded that given the 
totality of the complaints and the examination and 
radiographic findings, there was not any type of 
posttraumatic arthritis in the shoulder, elbow, forearm, 
wrist or hand of the right upper extremity.  Further, the 
Veteran's complaints of burning and radiating pain indicated 
more of a cervical problem rather that isolated injuries to 
the joints or musculoskeletal structures of the right upper 
extremity.  The examiner did not see any x-ray evidence of 
old fractures or evidence of posttraumatic arthritis.  The 
examiner acknowledged that he could not rule out the 
Veteran's current right upper extremity disorder in some way 
being attributable to his time in the service; however, he 
found the current right upper extremity disorder was less 
likely than not related to the Veteran's time in service.  
Thus, the examiner found that the Veteran's right upper 
extremity pain in the shoulder, elbow, wrist, and hand was 
more likely due to his cervical spinal stenosis and less 
likely than not related to his in-service traumatic incidents 
sustained during his period of service.

Given this convoluted and conflicting evidence of record, the 
Board finds that a more contemporaneous VA examination is 
necessary to reconcile any discrepancy and clarify etiology 
of the claimed residuals of injuries to the right upper 
extremity.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claim.  This 
letter should reflect all appropriate 
legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
that treated the Veteran for his right 
upper extremity disorder.  After he has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by him, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

3.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature, extent and likely etiology of the 
right upper extremity disorder.  All 
indicated tests and studies are to be 
performed, and comprehensive pre- and 
post-service recreational and 
occupational histories are to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner should 
specifically identify/diagnosis the 
Veteran's current right upper extremity 
disability, if found, and opine as to 
whether any such current right upper 
extremity disability at least as likely 
as not (e.g., a 50 percent or greater 
likelihood) is due to injury sustained in 
service or is otherwise etiologically 
related to his period of service.  The 
examiner should address and include 
specific discussion of the conflicting 
medical evidence of record, namely the 
May 2001 private treatment record 
(finding the 1963 in-service injury was 
the likely cause of the current right 
upper extremity disorder), December  2004 
VA examination (finding that it was not 
likely that the Veteran's multiple upper 
extremity symptoms were related to his 
three ill-defined reports of [in-service] 
injury), and November 2008 VA examination 
(finding  the Veteran's right upper 
extremity pain in the shoulder, elbow, 
wrist, and hand was more likely due to 
his cervical spinal stenosis and less 
likely than not related to his in-service 
traumatic incidents sustained during his 
period of service).  A complete rationale 
must be given for all opinions and 
conclusions expressed.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of all indicated 
development, the Veteran's claim of 
service connection for claimed residuals 
of injuries to the right upper extremity 
should be readjudicated in light of all 
the evidence of record.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

